ORDER
This matter having been duly presented to the Court, it is ORDERED that the petition for reinstatement is granted; subject, however to the condition that respondent shall submit an annual certified audit of his trust account records for the calendar years 1991 and 1992, said audits to be filed with the Office of Attorney Ethics within 30 days of the conclusion of each year; and it is further
ORDERED that respondent’s obligation to pay the administrative costs assessed against him shall be satisfied by his making monthly payments of $271.60 in twelve equal installments, the first payment to be made on April 1, 1991.